1 FOR IMMEDIATE RELEASE Investor Relations Contact: Stephen A. Fowle July 26, 2010 (302) 571-6833 sfowle@wsfsbank.com Media Contact: Stephanie A. Heist (302) 571-5259 sheist@wsfsbank.com WSFS REPORTS 2ND QUARTER NET INCOME OF $3.3 MILLION AND $0.36 DILUTED EARNINGS PER SHARE ASSET QUALITY STATISTICS CONTINUE TO STABILIZE EARNINGS, REVENUE, RESERVES AND CAPITAL ALL SHOW HEALTHY GROWTH WILMINGTON, Del., WSFS Financial Corporation (NASDAQ: WSFS), the parent company of WSFS Bank, reported net income of $3.3 million or $0.36 per diluted common share for the second quarter of 2010.These results are significantly improved from net income of $514,000 or a loss per common share of $0.03 (after payment of preferred stock dividends) reported for the first quarter of 2010, and a net loss of $2.3 million or $0.50 per common share for the second quarter of 2009. For the first six months of 2010, WSFS reported net income of $3.8 million or $0.34 per diluted common share compared to net income of $624,000, or a loss per common share of $0.10 (after payment of preferred stock dividends) for the first half of 2009. Highlights: · Revenues of $43.1 million continued strong growth trends and increased $2.7 million, or 7% (not annualized), from $40.4 million in the first quarter of 2010. · WSFS' net interest margin continued its strong positive trend, increasing to 3.66% for the quarter ended June 30, 2010 from 3.57% in the quarter ended March 31, 2010 and 3.31% in the quarter ended June 30, 2009. Net interest income of $30.7 million increased $1.4 million, or 5% from the first quarter of 2010 and $4.3 million, or 16%, from the second quarter of 2009. 2 · Customer deposit growth continued, increasing $26.6 million (5% annualized) from March 31, 2010 and a strong $254.8 million, or 13%, from June 30, 2009. · Commercial and Industrial (C&I) loans increased $7.3 million (3% annualized) from March 31, 2010 and $43.4 million, or 4%, from June 30, 2009. · The ratio of allowance for loan losses to total gross loans improved 21 basis points to 2.48%. Net charge-offs decreased to $5.4 million from $7.8 million in the first quarter of 2009.As a result, the provision for loan losses decreased to $10.6 million from $11.4 million in the same period. · Results for the quarter include a $1.8 million increase in loan workout and OREO expenses over the first quarter of 2010 as management continues to actively exit troubled assets and take prudent adjustments to expected realizable values. · Capital ratios increased from already strong levels with a tangible common equity ratio of 6.60% (up 27 basis points from last quarter), total risk-based capital ratio of 12.51% (up 18 basis points from last quarter) and Tier 1 capital ratio of 11.26% (up 19 basis points from last quarter). Tangible book value per common share was $35.02 as of June 30, 2010, up $1.15 from $33.87 reported as of March 31, 2010. · The Company maintained its quarterly common dividend of $0.12 per share. CEO outlook and commentary: Mark A. Turner, President and CEO said, "Earnings for our franchise show significant improvement, reflecting active management of our core businesses on many fronts.” "We reported revenue, earnings and capital improvements, while increasing our reserve for loan losses.Our delinquency trends remained essentially flat over the quarter and our nonperforming assets increased less than $4 million.We have also made significant progress on asset disposition, with an additional nearly $4 million in foreclosed assets written down to sales contract value and awaiting closure at the end of the second quarter.This quarter allowed for the third consecutive quarterly decrease to our loan loss provision.And, because our net charge-offs decreased substantially, we were also able to increase the ratio of allowance for loan losses to gross loans.” 3 “We also continue to grow our banking franchise.Deposit growth is moderating but still healthy.While we reported a slight decline in our total loan portfolio, our C&I lending and pipeline are strong.Our year-over-year C&I figures compare favorably to local peers as we gain customers from our competition and strengthen existing current customer relationships.We believe that this market share gain is a result of our strength and customer advocacy strategy, as our most recent customer survey results confirm our “world class” standing, with customer engagement at the 92nd percentile of Gallup, Inc.’s overall database.” Mr. Turner concluded, "We continue to be excited about our previously announced agreement to acquire Christiana Bank and Trust.With more than $6 billion in fiduciary assets, this acquisition will add critical mass to our trust business, provide additional depth to our Greenville, DE banking presence and diversify and strengthen our overall revenue stream which will build franchise value.Upon closing, the acquisition is expected to be immediately accretive to earnings per share.This acquisition represents continued success in pursuing opportunities to grow and strengthen our banking franchise during this challenging economic environment.” Second Quarter 2010 Discussion of Financial Results Net interest margin continues strong positive trend The net interest margin for the second quarter of 2010 increased 9basis points to 3.66% from the 3.57% reported in the first quarter of 2010.Net interest income for the second quarter of 2010 was $30.7 million, a $1.4 million, or 5%, increase over the $29.3 million reported during the first quarter of 2010.Net interest income increased $4.3 million, or 16%, and the net interest margin increased a strong 35 basis points over the second quarter of 2009. During the second quarter of 2010, net interest margin improved as funding costs continued to decrease while the yields on assets showed continued stabilization.This dynamic was the result of active pricing management combined with a favorable shift in funding mix towards lower costing, non-maturity deposits. 4 Customer deposits increased $254.8 million from June 30, 2009 Total customer deposits (core deposits and customer time deposits) were $2.2 billion at June 30, 2010, and increased $26.6 million or 1% (5% annualized) over levels reported at March 31, 2010.The linked-quarter increase in deposits was primarily in core deposits and included marked growth in noninterest DDA accounts.Core deposits (non-CD) represent a strong 70% of total customer deposits. Customer deposits increased $254.8 million, or 13%, over balances at June 30, 2009.The strong growth was across all core deposit categories, and also represented a notable shift to lower-cost, more liquid core deposit accounts. These increases in customer deposits have improved funding mix and allowed the Company to reduce its wholesale funding needs.As a result, the loan to total customer funding (excluding brokered CDs) ratio at June 30, 2010 was 107%, a significant improvement from 125% for the same period of 2009. The following table summarizes current customer deposit balances and composition compared to prior periods. At At At (Dollars in thousands) June 30, 2010 March 31, 2010 June 30, 2009 Noninterest demand $ 21
